Francis E. Sweeney, Sr., J.
The issue before this court is whether natural-gas pipeline companies which are classified as public utilities can use a unit-appraisal method to determine the true value of their taxable personal property absent special or unusual circumstances, or whether R.C. 5727.11 requires the use of a cost-based method of valuation. For the reasons that follow, we find that R.C. 5727.11 does not preclude the use of a unit-appraisal method and, where true value is being contested, there need not be a finding of special or unusual circumstances. Accordingly, we affirm the decisions of the BTA.
The commissioner argues that R.C. 5727.11 expressly requires use of a cost-based method of calculating the value of a public utility’s taxable personal property and that an alternate unit-appraisal valuation method may not be used absent a showing of special or unusual circumstances.
R.C. 5727.10 mandates that “the tax commissioner shall determine, in accordance with section 5727.11 of the Revised Code, the true value in money of all taxable property * * * to be assessed by the commissioner. * * * The commissioner shall be guided by the information contained in the report filed by the public utility and such other evidence and rules as will enable him to make these determinations.” (Emphasis added.)
R.C. 5727.11(B) further provides:
“[T]he true value of all taxable property * * * to be assessed by the tax commissioner shall be determined by a method of valuation using cost as capitalized on the public utility’s books and records less composite annual allowances as prescribed by the commissioner. If the commissioner finds that application of this method mil not result in the determination of true value of the public utility’s taxable property, he may use another method of valuation.” (Emphasis added.)
Although R.C. 5727.11 identifies the cost-based method of valuation as a means of assessing true value, the General Assembly has not restricted the commissioner’s use of alternate valuation methods. In fact, in these statutes, the General *86Assembly specifically states that the commissioner may use “another method of valuation” and that he may consider “other evidence” to determine true value. Contrary to the commissioner’s assertion, in deciding true value, the BTA need not adhere to the cost-based statutory method of valuation.
The commissioner also argues that in order to apply alternate valuation methods, there must be a showing of “special or unusual circumstances.” The commissioner’s reference to “special or unusual circumstances” stems from language found in his “302” directive for determination of depreciation rates for general personal property. However, the words “special or unusual circumstances” do not appear in R.C. 5727.11 and are not a prerequisite for using an alternate valuation method where appellees are contesting true value rather than depreciation rates.
The ultimate goal imposed by R.C. 5727.10 clearly is to determine the true value of the property taxed. R.H. Macy Co., Inc. v. Schneider (1964), 176 Ohio St. 94, 97, 26 O.O.2d 440, 441, 197 N.E.2d 807, 809. If the statutory method does not yield true value, then another method of valuation may be used, whether or not there are special or unusual circumstances. Although a statute may provide a prima facie estimate or presumption of value, where rigid application of the statute would be inappropriate, the presumption of value must yield to other competent evidence reflecting true value. Monsanto Co. v. Lindley (1978), 56 Ohio St.2d 59, 61, 10 O.O.3d 113, 114, 381 N.E.2d 939, 941; W.L. Harper Co. v. Peck (1954), 161 Ohio St. 300, 53 O.O.178, 118 N.E.2d 643.
' Turning to the facts of these cases, to challenge the statutory valuations of the commissioner, appellees submitted the unit appraisals of expert Tegarden as evidence of the properties’ true value. The commissioner presented no evidence to refute Tegarden’s underlying assumptions. The BTA accepted Tegarden’s unit appraisals as being more accurate in determining true value than the statutory method imposed by the commissioner. In reaching this conclusion, the BTA weighed the evidence and found that the value presented by appellees was sufficient to overcome the prima facie presumption of true value accorded to the statutory method.
The BTA is vested with the discretion to determine the weight to be given the evidence and the credibility of the witnesses. Cardinal Fed. S. & L. Assn. v. Cuyahoga Cty. Bd. of Revision (1975), 44 Ohio St.2d 13, 73 O.O.2d 83, 336 N.E.2d 433, paragraph three of the syllabus. This court will not substitute its judgment for that of the BTA on factual issues (including a determination of true value) unless it affirmatively appears from the record that such decisions are unreasonable or unlawful. R.R.Z. Assoc. v. Cuyahoga Cty. Bd. of Revision (1988), 38 Ohio St.3d 198, 201, 527 N.E.2d 874, 877.
*87In this case, we find that the BTA’s decisions are reasonable and lawful; and they are hereby affirmed.

Decisions affirmed.

Resnick, Pfeifer and Lundberg Stratton, JJ., concur.
Moyer, C.J., Douglas and Cook, JJ., dissent.